 

Exhibit No: 10.1

 

Amendment to Sections 27.1 and 27.2 of Equipment Supply Contract

 

Sections 27.1 and 27.2 of the Equipment Supply Contract effective January 2,
2015 between the undersigned parties are hereby amended as follows:

 

Section 27.1

 

Section 27.1 currently reads as follows:

 

Pilot Program Contingency. Customer’s obligations under this Contract shall be
and hereby are contingent upon the institution, completion by that date which is
one hundred twenty (120) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to P2O), and Customer’s acceptance, in its sole discretion, of
the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Contract by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

Section 27.1 is amended to read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Contract shall be
and hereby are contingent upon the institution, completion by that date which is
two hundred ten (210) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Customer’s option upon prior written
notice to P2O), and Customer’s acceptance, in its sole discretion, of the
results of, of a pilot test program (a “Pilot Program”) whereby Customer shall
utilize, on terms mutually agreeable to P2O and Customer, P2O’s facility (the
“Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Customer’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Contract by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

Section 27.2

 

Section 27.2 currently reads as follows:

 

Financing Contingency. Customer’s obligations under this Contract shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is thirty (30) calendar days after the Effective Date, and (ii) the
Initial Order and working capital in amounts and upon terms acceptable to
Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

1

 

 

Section 27.2 is amended to read as follows:

 

Financing Contingency. Customer’s obligations under this Contract shall be and
hereby are contingent upon Customer obtaining funding for (i) the Pilot Program
on terms acceptable to Customer in its sole discretion, on or before that date
which is one hundred twenty (120) calendar days after the Effective Date, and
(ii) the Initial Order and working capital in amounts and upon terms acceptable
to Customer in Customer’s sole discretion, on or before that date which is sixty
(60) days after Customer’s written notice of removal or satisfaction of the
Pilot Program Contingency.

 

All other terms and conditions of the Equipment Supply Contract shall remain the
same.

 

Dated: May 1, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle      Richard W. Heddle      President & CEO

 

Dated: May 1, 2015 ECONAVIGATION, LLC, a New York limited liability company    
    By: /s/ Mark D. Ragus     Mark D. Ragus     President

 

2

 

 

 

